NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 KRISTA DANDRIDGE-BARNETT,                        No. 15-55994

                  Plaintiff-Appellant,            D.C. No. 5:14-cv-02254-JLS-KK

   v.
                                                  MEMORANDUM*
 BARNES AND NOBLE, INC.,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Krista Dandridge-Barnett appeals pro se from the district court’s judgment

dismissing for failure to prosecute her action alleging federal and state law claims

arising from an incident at a Barnes and Nobles store. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. Edwards v. Marin Park,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc., 356 F.3d 1058, 1063 (9th Cir. 2004). We affirm.

      Because the records shows that Dandridge-Barnett stood on her complaint,

the district court abused its discretion in converting the Fed. R. Civ. P. 12(b)(6)

dismissal of Dandridge-Barnett’s claims into a Fed. R. Civ. P. 41(b) sanction. See

id. at 1064-65 (dismissal under Rule 41(b) is not appropriate where the plaintiff

makes an affirmative choice not to amend the complaint).

      Nevertheless, dismissal of Dandridge-Barnett’s federal claims was proper

because Dandridge-Barnett failed to allege facts sufficient to state any plausible

claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Lindsey v. SLT

Los Angeles, LLC, 447 F.3d 1138, 1144-45 (2005) (setting forth elements of a

§ 1981 racial discrimination claim); Sever v. Alaska Pulp Corp., 978 F.2d 1529,

1536 (9th Cir. 1992) (setting forth elements of a § 1985(3) conspiracy claim);

Trerice v. Pedersen, 769 F.2d 1398, 1403 (9th Cir. 1985) (a cause of action is not

provided under 42 U.S.C. § 1986 absent a valid claim for relief under § 1985).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Dandridge-Barnett’s state law claims after




                                           2                                     15-55994
dismissing her federal claims. See 28 U.S.C. § 1367(c)(3); San Pedro Hotel Co.,

Inc. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998) (standard of review).

       AFFIRMED.




                                         3                                   15-55994